Citation Nr: 0334976	
Decision Date: 12/12/03    Archive Date: 12/24/03	

DOCKET NO.  02-15 235A	)	DATE
	)
	)


THE ISSUE

Whether the March 29, 1950 decision of the Board of Veterans' 
Appeals (Board) which denied entitlement to increased 
evaluations for the veteran's service-connected residuals of 
shell fragment wounds to the right shoulder and left upper 
extremity should be reversed or revised on the grounds of 
clear and unmistakable error.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The veteran served on active duty from March 1943 to 
October 1945.  

This matter arises as an exercise of the Board's original 
jurisdiction under 38 U.S.C.A. § 7111 pursuant to an 
October 2002 motion by the moving party alleging clear and 
unmistakable error in a March 29, 1950 decision, wherein the 
Board denied increased evaluations for the service-connected 
residuals of shell fragment wounds to the right shoulder and 
left upper extremity.  By means of correspondence in 
July 2003, the Board notified the moving party of applicable 
laws and regulations, and provided his representative with 
the opportunity to file a relevant response, including a 
request to review the claims file prior to filing a further 
response.  See 38 C.F.R. § 20.1405(a)(2) (2003).  In a motion 
for revision dated in September 2003, the moving party's 
accredited representative provided written argument regarding 
the motion of clear and unmistakable error.  

Good or sufficient cause having been shown, this case has 
been advanced on the Board's docket pursuant to the 
provisions of 38 U.S.C. § 7107 and 38 C.F.R. § 20.900(c) 
(2003).  


FINDINGS OF FACT

1.  In a March 29, 1950 decision, the Board denied 
entitlement to increased evaluations for the service-
connected residuals of shell fragment wounds to the right 
shoulder, the left arm, and the left hand.  

2.  The moving party has not established, without debate, 
that the correct facts as they were known at the time of the 
Board's March 29, 1950 decision were not before the Board, or 
that the Board ignored or incorrectly applied the applicable 
statutory and regulatory provisions existing at that time, 
and that, but for any such alleged error, the outcome of the 
decision would have been different.  


CONCLUSION OF LAW

Clear and unmistakable error in the March 29, 1950 Board 
decision which denied increased evaluations for the service-
connected residuals of shell fragment wounds to the right 
shoulder, the left arm, and the left hand, has not been 
established.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. 
§§ 20.1400, 20.1403, 20.1411 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), was signed into law.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, the VA has promulgated regulations.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The Act and 
implementing regulations essentially eliminate the concept of 
a well-grounded claim.  38 U.S.C.A. § 5107(a) (West 2002).  
They also include an enhanced duty on the part of the VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103 (West 2002).  
Finally, they define the obligations of the VA with respect 
to its duty to assist the veteran in obtaining evidence.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

The current motion before the Board is based upon the moving 
party's assertion that clear and unmistakable error was 
committed in a prior Board decision.  The Board notes that, 
in Livesay v. Principi, 14 Vet. App. 324 (2001), the United 
States Court of Appeals for Veterans Claims (Court) concluded 
that the VCAA is not applicable to clear and unmistakable 
error motions.  In light of the aforementioned, and in view 
of the nature and scope of review of clear and unmistakable 
error claims, the Board will render its decision on the clear 
and unmistakable error motion before it.  

Factual Background

In a service clinical record of late January 1945, it was 
noted that the moving party had sustained multiple shrapnel 
wounds to his right shoulder, left arm, and left hand as a 
result of "flak" in a mission over Borneo on January 29, 
1945.  Physical examination revealed a large avulsion wound 
over the right scapula region, with a loss of skin and muscle 
extending over almost the entire area of the scapula.  At the 
time of examination, the moving party was able to abduct his 
shoulder to a right angle.  The moving party's wound was 
described as fairly clean.  There were two smaller wounds in 
the antero- and posterolateral aspect of the upper part of 
the moving party's left arm, without involvement of vital 
structures.  Also noted was a wound of the left thenar 
eminence, with apparently no serious interference with 
function of the moving party's thumb.  The working diagnosis 
was multiple shrapnel (flak) wounds of the right shoulder, 
left arm, and left hand, moderately severe, but involving no 
vital structures.  

In a service clinical record of mid-February 1945, it was 
noted that the moving party had undergone secondary surgical 
closure of his right shoulder wound.  While some difficulty 
was encountered due to scar tissue, a good closure was 
obtained, without excessive tension.  

In a service clinical record of mid-March 1945, it was noted 
that the moving party's wound had completely healed, and that 
he was to be started on physiotherapy to strengthen his right 
shoulder.  

In a final hospital summary of May 1945, it was noted that 
the moving party's physical examination was essentially 
negative, with the exception of a well-healed eight-inch scar 
over the right scapula extending to the right shoulder.  
Additionally noted were two healed scars in the left deltoid 
region, and an irregular transverse healed scar at the base 
of the left thenar eminence.  Upon the moving party's return 
from a 30-day furlough, he was seen by the Chief of the 
Surgical Service, who recommended that he be returned to 
duty.  The final diagnosis was one of residuals of 
penetrating wounds of the right scapular region, left arm and 
left hand, the result of enemy ground fire while on a bombing 
mission.  

On service separation examination in October 1945, there was 
noted a long scar over the moving party's scapula, with an 
excess keloid.  There was partial loss of function in the 
right infraspinatus, but an excellent range of shoulder 
motion.  X-ray studies were described as negative.  The shell 
fragment wound over the moving party's left upper arm had 
healed with no disability.  The shell fragment wound of the 
left hand over the thenar eminence had also healed, with no 
loss of function.  Noted at the time of examination was that 
the moving party was to be discharged to full duty through 
normal processes, inasmuch as he was not "limited service."  

On VA general medical examination in February 1949, the 
moving party complained of restricted motion of his right arm 
at the shoulder level, in addition to soreness in his left 
upper arm.  Reportedly, the moving party suffered from 
involuntary twitching of his left thumb, as well as numbness 
at the site of scar tissue.  Also noted were problems with 
numbness of the right shoulder.  

On physical examination, there was present a 20-centimeter 
scar at the posterior aspect of the right scapula, which was 
slightly depressed and moderately fixed, but nontender except 
in the center 4-centimeter portion.  Right shoulder motion 
was somewhat restricted, with lateral abduction to 125 
degrees, and forward abduction to 60 degrees.  Forward 
flexion was to 0 degrees, with backward flexion to 
30 degrees.  Further examination revealed a two-centimeter 
scar at the anterior aspect of the left upper arm, at the mid 
one-third, which was fixed, and not tender.  There was a two-
centimeter scar at the lateral aspect of the left upper arm, 
likewise at the mid one-third, which was neither fixed nor 
tender.  In the opinion of the examiner, the moving party had 
suffered a mild injury to Muscle Group V.  Further 
examination revealed a 2- by 4-centimeter scar at the thenar 
eminence of the left thumb, which was mildly fixed and 
tender, and consistent with a moderate injury to Muscle 
Group IX.  At the time of examination, opponeus action of the 
left thumb was limited to 50 percent.  X-ray studies of the 
moving party's right shoulder revealed no gross evidence of 
fracture or retained metallic fragments.  Similar studies of 
the moving party's left hand showed some slight cortical 
thickening, though there was deformity of the metacarpal of 
the index finger, most probably due to an old well united 
fracture.  Also noted was a minute metallic fragment in the 
soft tissue on the palmar side opposite the base of the first 
metacarpal, as well as a second, similar pinpoint metallic 
fragment opposite the proximal interphalangeal joint of the 
middle finger, also on the palmar side.  The pertinent 
diagnoses were residuals of shrapnel wounds to the right 
shoulder posteriorly, the left upper arm, and left thumb, 
with mild injury to Muscle Group V, moderate injury to Muscle 
Group IX and a limitation of opponeus action at the left 
thumb, with retained foreign bodies in the left hand.  

In a rating decision of March 1949, the Regional Office (RO) 
confirmed and continued a 10 percent evaluation for the 
moving party's service-connected right shoulder disability, 
as well as a noncompensable evaluation for the service-
connected residuals of a shell fragment wound of the left 
arm.  In that same rating decision, the RO granted a 
10 percent evaluation for the service-connected residuals of 
a shell fragment wound to the left hand.  

In correspondence of October 1949, the moving party's private 
physician wrote that the moving party suffered from a loss of 
sensation over a wide area surrounding his scars, as well as 
a limitation of motion of his right shoulder and left thumb.  
According to the moving party's physician, he suffered from a 
great deal of pain in these areas.  

In a rating decision of October 1949, the RO confirmed and 
continued the previously assigned ratings for the moving 
party's service-connected residuals of shell fragment wounds 
to the right shoulder, the left arm, and left hand.  

In a personal hearing of December 1949, the moving party 
offered testimony regarding the severity of his service-
connected shell fragment wounds.  

In a decision of March 29, 1950, the Board denied entitlement 
to increased evaluations for the service-connected residuals 
of shell fragment wounds to the right shoulder, the left arm, 
and the left hand.  In so doing, the Board noted that the 
moving party had been wounded in action by shell fragments, 
and had sustained penetrating wounds of the posterior right 
shoulder, left arm, and left hand.  The moving party was 
officially examined in February 1949, at which time scars 
resulting from the wounds were described.  Some limitation of 
function of the moving party's right shoulder and left thumb 
were reported, and the testimony of the moving party's 
private physician was reviewed.  

Based on a review of all the evidence of record, and with 
consideration given to the bilateral factor, and to the 
muscle groups involved having the superior function, it was 
the decision of the Board that ratings in excess of the 
10 percent (10%) each assigned for muscle damage of the right 
shoulder and left hand were not warranted under the 
applicable schedule.  Also noted was that an increased, 
compensable rating was not warranted for the residuals of 
injury to the left arm, which had been described as mild.  

In October 2002, a motion was received from the moving 
party's accredited representative alleging clear and 
unmistakable error in the March 29, 1950 Board decision.  At 
that time, the moving party's accredited representative 
argued that it was "clear" that a projectile had passed 
through two different anatomical areas, specifically, Muscle 
Groups III and IV.  Also argued was that, with respect to the 
moving party's shell fragment wound to the left arm, a 
projectile had passed through two different anatomical areas, 
specifically, Muscle Groups V and VI.  Under such 
circumstances, it was argued, the moving party deserved a 
moderately severe rating for the residuals of a shell 
fragment wound to the right shoulder, which would have 
increased his rating from 10 percent to 30 percent, in 
addition to a moderately severe rating for his service-
connected residuals of a gunshot wound to the left arm, which 
would have increased his service-connected rating from 0 to 
20 percent.  In closing, the moving party's accredited 
representative maintained that the Board had erred by not 
recognizing all of the muscle groups involved in the moving 
party's service-connected injuries, which was "evident 
throughout the record."  

Analysis

A Board decision is subject to revision on the grounds of 
clear and unmistakable error, and must be reversed or revised 
if evidence establishes such error.  38 U.S.C.A. § 7111(a) 
(West 2002).  Review to determine whether clear and 
unmistakable error exists in a case may be instituted by the 
Board on its own motion, or upon the request of a claimant at 
any time after the decision is made.  38 U.S.C.A. 
§ 7111(c)(d) (West 2002).  A request for revision must be 
submitted directly to the Board, and decided by the Board on 
the merits, 38 U.S.C.A. § 7111(e) (West 2002), and a claim 
filed with the Secretary requesting such reversal or revision 
is to be considered a request to the Board.  38 U.S.C.A. 
§ 7111(f) (West 2002).  

Motions for review of Board decisions on the grounds of clear 
and unmistakable error are adjudicated pursuant to 
regulations published by the VA in January 1999.  38 C.F.R. 
§§ 20.1400-1411 (2003).  According to regulation, clear and 
unmistakable error is "the kind of error, of fact or law, 
that when called to the attention of later reviewers compels 
the conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error."  38 C.F.R. § 20.1403(a); see also Fugo v. Brown, 
6 Vet. App. 40, 43 (1993).  In general terms, clear and 
unmistakable error is present when either the correct facts, 
as they were known at the time, were not before the Board, or 
the statutory and regulatory provisions extant at the time 
were ignored or incorrectly applied.  Review for clear and 
unmistakable error in a prior Board decision must be based on 
the record and the law which existed when the decision was 
made.  38 C.F.R. § 20.1403(b) (2003); see also Russell v. 
Principi, 3 Vet. App. 310, 314 (1992).  

In Russell, the Court propounded a three-pronged test for 
determining when there is clear and unmistakable error in a 
prior decision.  These are (1) either the correct facts, as 
they were known at the time, were not before the adjudicator 
(i.e., more than a simple disagreement as to how the facts 
were weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied; (2) 
the error must be undebatable and of the sort which, had it 
not been made, would have manifestly changed the outcome at 
the time it was made; and (3) a determination that there was 
clear and unmistakable error must be based on the record and 
law that existed at the time of the prior adjudication in 
question.  Russell, 3 Vet. App. at 313-14.  See also Damrel 
v. Brown, 6 Vet. App. 242 (1994).  

In Fugo, the Court refined and elaborated on the definition 
of clear and unmistakable error and pleading requirements, 
stating:  

Clear and unmistakable error is a very 
specific and rare kind of error.  It is 
the kind of error, of fact or of law, 
that when called to the attention of 
later reviewers compels the conclusion, 
to which reasonable minds could not 
differ, that the result would have been 
manifestly different but for the error.  
...if a claimant-appellant wishes to 
reasonably raise clear and unmistakable 
error, there must be some degree of 
specificity as to what the alleged error 
is and, unless it is the kind of 
error...that, if true, would be clear and 
unmistakable error on its face, 
persuasive reasons must be given as to 
why the result would have been manifestly 
different but for the alleged error.  It 
must be remembered that there is a 
presumption of validity to otherwise 
final decisions, and that where such 
decisions are collaterally attacked, and 
a clear and unmistakable error claim is 
undoubtedly a collateral attack, the 
presumption is even stronger.  

Fugo, 6 Vet. App. at 43-44.  Thus, as a threshold matter, a 
claimant must plead clear and unmistakable error with 
sufficient particularity.  Only if this threshold requirement 
is met does the Board have any obligation to address the 
merits of the clear and unmistakable error claim.  See 
Phillips v. Brown, 10 Vet. App. 25 (1997) (distinguishing 
denial of clear and unmistakable error due to pleading 
deficiency and denial of clear and unmistakable error on the 
merits); Luallen v. Brown, 8 Vet. App. 92 (1995).  

The applicable regulations further provide that, to warrant 
revision of a Board decision on the grounds of clear and 
unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.  38 C.F.R. § 20.1403(c).  Examples of 
situations that are not clear and unmistakable error include:  
(1) a changed diagnosis, i.e., a new diagnosis which 
"corrects" an earlier diagnosis considered in a Board 
decision; (2) duty to assist-the Secretary's failure to 
fulfill the duty to assist under 38 U.S.C.A. § 5107(a); and 
(3) evaluation of evidence-a disagreement as to how the facts 
were weighed or evaluated.  38 C.F.R. § 20.1403(d).  
Moreover, clear and unmistakable error does not include the 
otherwise correct application of a statute or regulation 
where, subsequent to the Board's decision, there has been a 
change in the interpretation of the statute or regulation.  
38 C.F.R. § 20.1403(e).  

The moving party in this case has pled clear and unmistakable 
error with sufficient particularity.  Accordingly, the Board 
will consider the merits of the claim of clear and 
unmistakable error in the Board's March 29, 1950 decision.  

In that regard, disability evaluations, in general, are 
intended to compensate for the average impairment of earning 
capacity resulting from a service-connected disability.  
There are primarily determined by comparing objective 
clinical findings with the criteria set forth in the rating 
schedule.  Veterans' Regulation No. 3(a), Schedule for Rating 
Disabilities (1945 edition).  

Four grades of severity of disability due to muscle injuries 
are recognized for rating purposes:  slight, moderate, 
moderately severe, and severe.  These grades are based on the 
cardinal symptoms of muscle disability (weakness, fatigue-
pain, uncertainty of movement), and on the objective evidence 
of muscle damage and the cardinal signs of muscle disability 
(loss of power, lower threshold of fatigue, and impairment of 
coordination).  Paragraph 15, Schedule for Rating 
Disabilities (1945 edition).  

A slight (i.e., insignificant) disability of the muscles 
would be one resulting from a simple wound of the muscle, 
without debridement, infection, or effects of laceration.  

A moderate disability of the muscles would be one produced by 
a through and through or deep penetrating would of relatively 
short track by a single bullet or small shell or shrapnel 
fragment in the absence of the explicit effect of high 
velocity missiles and of residuals of debridement or of 
prolonged infection.  

A moderately severe disability of the muscles would be one 
produced by a through and through or deep penetrating wound 
by a high velocity missile of small size or a large missile 
of low velocity, with debridement, or with prolonged 
infection or with sloughing of soft parts, and intermuscular 
cicatrization.  

A severe disability of the muscles would be one produced by a 
through and through or deep penetrating wound due to a high 
velocity missile, or larger multiple low velocity missiles, 
or the explosive effect of a high velocity missile, or 
shattering bone fracture, with extensive debridement or 
prolonged infection and sloughing of soft parts, 
intermuscular binding, and cicatrization.  Paragraph 17, 
Schedule for Rating Disabilities (1945 edition).  

In rating disability from injuries of the musculoskeletal 
system, attention is to be given first to the deeper 
structures injured, bones, joints, and nerves.  A compound 
comminuted fracture, for example, with muscle damage from the 
missile establishes severe muscle injury, and there may be 
additional disability from malunion of bone, ankylosis, etc.  
The location of foreign bodies may establish the extent of 
penetration and consequent damage.  It may not be too readily 
assumed that only one muscle, or group of muscles, is 
damaged.  A through-and-through injury with muscle damage, is 
always at least a moderate injury, for each group of muscles 
damaged.  Muscle Injuries, Note, Schedule for Rating 
Disabilities, page 44 (1945 edition).  

Muscle injuries in the same anatomical region, i.e. (a) the 
shoulder girdle and arm, (b) the forearms and hand, (c) the 
pelvic girdle and thigh, (d) the leg and foot, will not be 
combined, but instead, the rating for the major group 
affected will be elevated from moderate to moderately severe, 
or from moderately severe to severe, according to the 
severity of the aggregate impairment of function of the 
extremity.  Paragraph 16(1), Schedule for Rating Disabilities 
(1945 edition).  

A review of the record in this case discloses that, while in 
service, the moving party may have sustained some injury to 
the deltoid muscle of his right shoulder.  However, as of the 
time of a VA general medical examination in February 1949, 
that injury had apparently resolved.  While it is true that, 
at the time of the Board's March 1950 decision, it may or may 
not have considered the presence of potential injury to 
Muscle Group III, that is, the intrinsic muscles of the 
shoulder girdle (including the pectoralis major and the 
deltoid), in the absence of findings on VA examination, any 
failure by the Board to explicitly consider damage to that 
particular muscle group could not constitute clear and 
unmistakable error.  This is to say that the Board's failure 
to apply Diagnostic Code 5303 of the Schedule for Rating 
Disabilities (1945 edition) is not the type of error, which, 
had it not been made, would have manifestly changed the 
outcome of the moving party's case.  

Regarding the potential application of Diagnostic Code 5304, 
pertinent evidence of record failed to show that the moving 
party's right shoulder injury resulted in prolonged 
infection, or the sloughing of soft parts.  While on 
secondary closure of the moving party's right shoulder wound 
in February 1945, some difficulty was encountered due to the 
presence of scar tissue, good closure was nonetheless 
obtained, and there was no evidence of postoperative 
intramuscular cicatrization.  In point of fact, the moving 
party's right shoulder wound was later described as well 
healed.  As of the time of a VA examination in February 1949, 
there was no evidence of more than moderate loss of muscle 
substance, or moderate loss of normal firm resistance so as 
to warrant a rating in excess of 10 percent.  

Some question has been raised that, during the course of its 
March 1950 decision, the Board failed to consider potential 
damage to Muscle Group VI.  However, based on a review of the 
pertinent evidence of record, there is no indication that the 
moving party did, in fact, sustain injury to that particular 
muscle group.  Under such circumstances, Diagnostic Code 5306 
would not be for application.  More to the point, the Board's 
failure to specifically consider potential damage to Muscle 
Group VI is not the type of error which, had it not been 
made, would have changed the outcome in the moving party's 
case.  

Finally, regarding the argument that the Board should have 
granted a higher rating for damage to Muscle Group V of the 
moving party's left arm, the Board concedes that, at the time 
of the moving party's initial hospitalization, his left arm 
wound was described as a moderately severe, penetrating one.  
However, as of October 1945, the moving party's left arm had 
apparently healed, with no disability.  As of the time of a 
February 1949 VA examination, the injury to Muscle Group V 
was described as mild.  This would have merited the 
assignment of a noncompensable (0 percent) rating.  
Significantly, at that time, there was no evidence of any 
moderate loss of deep fascia or muscle substance, or of 
impairment of muscle tonus so as to warrant a 10 percent 
rating.  Paragraph 16(1) of the 1945 Schedule for Rating 
Disabilities, which deals with combined ratings for muscle 
injuries in the same anatomic area, is not for application, 
inasmuch as the moving party's injuries were located in his 
left upper arm and left hand, and not the hand and forearm.  

The Board acknowledges that the March 1950 decision in 
question was in many respects conclusory, in that it failed 
to properly discuss all pertinent laws and regulations.  
Nonetheless, that decision, which denied entitlement to 
increased ratings for the moving party's service-connected 
residuals of shell fragment wounds to the right shoulder, the 
left arm, and the left hand, was based upon the proper 
application of the law before the Board to the facts then in 
existence.  Under such circumstances, the Board must conclude 
that the moving party has failed to establish, undebatably, 
that the correct facts, as they were then known, were not 
before the Board on March 29, 1950, or that the Board failed 
to correctly apply the extant statutory and regulatory 
provisions.  Nor has it been shown that, but for the alleged 
error(s), the outcome of the moving party's claim would have 
been different.  In short, clear and unmistakable error in 
the Board's March 29, 1950 decision has not been established.  


ORDER

As clear and unmistakable error in the Board's March 29, 1950 
decision, which denied increased evaluations for the service-
connected residuals of shell fragment wounds to the right 
shoulder, the left arm, and the left hand, has not been 
established, the benefit sought on appeal is denied.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



